McNally, J. (concurring).
The respondent was convicted in the United States District Court for the Southern District of New York in August of 1969 on the charge of filing false immigration documents (U. S. Code, tit. 18, §§ 2 and 1001). Under sections 2 and 2051 of the former New York Penal Law, in effect at the time, the filing of false immigration documents is a felony. (Matter of Mantzaris, 37 A D 2d 308.) Therefore, pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceases to be an attorney and counselor at law, and his name should be stricken from the roll of attorneys.
Stevens, P. J., Capozzoli, McGivern and Nunez, JJ., concur in Per Curiam opinion; McNally, J., concurs in separate opinion.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.